Title: To George Washington from Daniel Benezet, 21 February 1791
From: Benezet, Daniel
To: Washington, George



Sir,
Philadelphia February 21st 1791.

  At the Request of my Son Daniel Benezet Junr, who has desired the inclosed Petition to be forwarded; I take the Liberty of recommending him as a suitable Person for Inspector of Excise, he has been vigilant & careful in his present Office: for his Capacity & prudent Conduct, I beg to refer you to Messrs Robert Morris, Thomas Fitzsimmons, Thomas Sinnickson & Jonathan Elmer, I have the honor to be Your most obedient humble Servant

Danl Benezet

